 








THE SEMPRA ENERGY EMPLOYEE

AND DIRECTOR SAVINGS PLAN

(As Amended and Restated Effective as of June 16, 2015)























 







TABLE OF CONTENTS

ARTICLE I. TITLE AND DEFINITIONS

1.1

Title.

1.2

Definitions.

ARTICLE II. PARTICIPATION

2.1

Commencement of Participation

2.2

Newly Appointed or Elected Directors

ARTICLE III. CONTRIBUTIONS

3.1

Elections to Defer Compensation

3.2

Distribution Elections.

3.3

Employer Matching Contributions

3.4

FICA and Other Taxes.

ARTICLE IV. INVESTMENTS

4.1

Measurement Funds.

4.2

Investment Elections.

4.3

Compliance with Section 16 of the Exchange Act.

ARTICLE V. ACCOUNTS

5.1

Accounts.

5.2

Subaccounts.

ARTICLE VI. VESTING

ARTICLE VII. DISTRIBUTIONS

7.1

Distribution of Accounts.

7.2

Hardship Distribution.

7.3

Effect of a Change in Control.

7.4

Inability to Locate Participant.

7.5

Prohibition on Acceleration of Distributions.

ARTICLE VIII. ADMINISTRATION

8.1

Committee.

8.2

Administrator.

8.3

Committee Action.

8.4

Powers and Duties of the Committee.

8.5

Construction and Interpretation.

8.6

Information.

8.7

Compensation, Expenses and Indemnity.

8.8

Quarterly Statements.

8.9

Disputes.

ARTICLE IX. MISCELLANEOUS

9.1

Unsecured General Creditor.

9.2

Restriction Against Assignment.

9.3

Withholding.

9.3

Amendment, Modification, Suspension or Termination.

9.5

Designation of Beneficiary.

9.6

Insurance.

9.7

Governing Law.

9.8

Receipt of Release.

9.9

Compliance with Code Section 162(m)

9.10

Payments on Behalf of Persons Under Incapacity.

9.11

Limitation of Rights

9.12

Exempt ERISA Plan

9.13

Notice

9.14

Errors and Misstatements

9.15

Pronouns and Plurality

9.16

Severability

9.17

Status

9.18

Headings.

ARTICLE X. EMPLOYEES OF SEMPRA ENERGY TRADING CORPORATION  AND SEMPRA ENERGY
SOLUTIONS LLC  

ARTICLE XI. SECTION 409A OF THE CODE














 

 




 







THE SEMPRA ENERGY EMPLOYEE AND DIRECTOR SAVINGS PLAN

(As Amended and Restated Effective as of June 16, 2015)

Effective as of January 1, 2005, Sempra Energy, a California corporation,
established the Sempra Energy 2005 Deferred Compensation Plan (the “Plan”) which
was designed to provide supplemental retirement income benefits for certain
directors of Sempra Energy and for a select group of management and highly
compensated employees of the Company (as defined herein) through deferrals of
salary and incentive compensation and employer matching contributions.  The Plan
has been amended from time to time and, effective as of January 1, 2011, the
name of the Plan was changed to “The Sempra Energy Employee and Director
Retirement Savings Plan”.  Effective as of June 29, 2012, the name of the Plan
was changed to “The Sempra Energy Employee and Director Savings Plan”.  The
following provisions constitute an amendment, restatement and continuation of
the Plan as in effect immediately prior to June 16, 2015.

ARTICLE I.
TITLE AND DEFINITIONS

1.1

Title.

This Plan shall be known as the Sempra Energy Employee and Director Savings
Plan.

1.2

Definitions.

Whenever the following words and phrases are used in this Plan, with the first
letter capitalized, they shall have the meanings specified below.

(a)

“Account” or “Accounts” shall mean a Participant’s Deferral Account and/or
Employer Matching Account.

(b)

“Administrator” shall mean the individual(s) designated by the Committee (who
need not be a member of the Committee) to handle the day-to-day Plan
administration.  If the Committee does not make such a designation, the
Administrator shall be the most senior officer of Human Resources of Sempra
Energy.  

(c)

“Affiliate” has the meaning ascribed to such term in Rule 12b-2 promulgated
under the Exchange Act.

(d)

 “Base Salary” shall mean, with respect to any Participant, the Participant’s
annual base salary, excluding bonus, incentive and all other remuneration for
services rendered to the Company, prior to reduction for any salary
contributions to a plan established pursuant to Section 125 of the Code or
qualified pursuant to Section 401(k) of the Code and prior to reduction for
deferrals under this Plan.

(e)

“Beneficial Owner” has the meaning set forth in Rule 13d-3 under the Exchange
Act.

(f)

“Beneficiary” or “Beneficiaries” shall mean the person or persons, including a
trustee, personal representative or other fiduciary, last designated in writing
by a Participant to receive the benefits specified hereunder in the event of the
Participant’s death in accordance with Section 9.5.  

(g)

“Board of Directors” or “Board” shall mean the Board of Directors of Sempra
Energy.

(h)

“Bonus” shall mean the annual cash incentive award earned by a Participant under
the Company’s short-term incentive plans and other special cash payments or cash
awards that may be granted by the Company from time to time to the extent that
such other special cash payments or cash awards are permitted by the Committee
to be deferred under the Plan.

(i)

“Change in Control” shall be deemed to have occurred when any event or
transaction described in paragraph (1), (2), (3) or (4) occurs, subject to
paragraph (5):

(1)

Any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of Sempra Energy representing twenty percent (20%) or more of the
combined voting power of Sempra Energy’s then outstanding securities; or

(2)

The following individuals cease for any reason to constitute a majority of the
number of directors then serving: individuals who, on the Effective Date,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including, but not limited to, a consent solicitation, relating to the
election of directors of Sempra Energy) whose appointment or election by the
Board or nomination for election by Sempra Energy’s shareholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended;
or

(3)

There is consummated a merger or consolidation of Sempra Energy or any direct or
indirect subsidiary of Sempra Energy with any other corporation, other than (A)
a merger or consolidation which would result in the voting securities of Sempra
Energy outstanding immediately prior to such merger or consolidation continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof), in combination with
the ownership of any trustee or other fiduciary holding securities under an
employee benefit plan of Sempra Energy or any subsidiary of Sempra Energy, at
least sixty percent (60%) of the combined voting power of the securities of
Sempra Energy or such surviving entity or any parent thereof outstanding
immediately after such merger or consolidation, or (B) a merger or consolidation
effected to implement a recapitalization of Sempra Energy (or similar
transaction) in which no Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of Sempra Energy (not including in the securities
beneficially owned by such Person any securities acquired directly from Sempra
Energy or its affiliates other than in connection with the acquisition by Sempra
Energy or its affiliates of a business) representing twenty percent (20%) or
more of the combined voting power of Sempra Energy’s then outstanding
securities; or

(4)

The shareholders of Sempra Energy approve a plan of complete liquidation or
dissolution of Sempra Energy or there is consummated an agreement for the sale
or disposition by Sempra Energy of all or substantially all of Sempra Energy’s
assets, other than a sale or disposition by Sempra Energy of all or
substantially all of Sempra Energy’s assets to an entity, at least sixty percent
(60%) of the combined voting power of the voting securities of which are owned
by shareholders of Sempra Energy in substantially the same proportions as their
ownership of Sempra Energy immediately prior to such sale.

(5)

An event or transaction described in paragraph (1), (2), (3), or (4) shall be a
“Change in Control” only if such event or transaction is also a “change in the
ownership or effective control of the corporation, or in the ownership of a
substantial portion of the assets of the corporation,” within the meaning of
Section 409A of the Code.

(j)

“Code” shall mean the Internal Revenue Code of 1986, as amended, and all
applicable rules and regulations thereunder

(k)

“Committee” shall mean the compensation committee of the Board of Directors.

(l)

“Company” shall mean Sempra Energy and any successor corporations.  The term
“Company” shall also include each corporation which is a member of a controlled
group of corporations (within the meaning of Section 414(b) of the Code) of
which Sempra Energy is a component member if the Committee provides that such
corporation shall participate in the Plan and such corporation’s governing board
of directors adopts the Plan.  Any corporation described in the preceding
sentence which participates in the Plan immediately prior to the Effective Date
shall be deemed to participate in the Plan and to have adopted the Plan without
any further action of either such corporation or Sempra Energy, subject to the
terms and conditions of the Plan.

(m)

“Compensation” shall mean, with respect to a Participant, the following:

(1)

with respect to any Participant who is an employee, Base Salary and Bonus that
the Participant is entitled to receive for services rendered to the Company.  In
addition, for any Participant who is an Executive Officer “Compensation”
includes (i) SERP Lump Sum, (ii) Restricted Stock Units and (iii) Severance
Payments.  The Committee may also permit Eligible Individuals who are not
Executive Officers to defer Restricted Stock Units (or any other compensation
specifically designated by the Committee) provided that such Eligible Individual
shall not be an Executive Officer for purposes of the Plan solely as a result of
such deferral unless such Eligible Individual is otherwise designated as such by
the Committee; and  

(2)

with respect to any Director, retainer payments and/or meeting and other fees
(including Elective Phantom Share Amounts and Nonelective Phantom Share
Amounts), received from Sempra Energy for services performed by the Participant
as a Director.  

(n)

“Deferral Account” shall mean the bookkeeping account maintained under the Plan
for each Participant that is credited with amounts equal to the portion of the
Participant’s Compensation that he elects to defer pursuant to Section 3.1,
debited by amounts equal to all distributions to and withdrawals made by the
Participant and/or his Beneficiary and adjusted for investment earnings and
losses pursuant to Article V.  The Deferral Account may be further subdivided
into subaccounts as determined by the Administrator.

(o)

“Deferral Election Form” shall mean the form designated by the Administrator for
purposes of making deferrals under Section 3.1.

(p)

“Director” shall mean an individual who is a non-employee member of the Board.

(q)

“Disability” or “Disabled” means, with respect to a Participant, that the
Participant:

(1)

is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, or

(2)

is, by reason of any medically determinable physical or mental impairment which
can be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months, receiving income replacement
benefits for a period of not less than three (3) months under an accident or
health plan covering employees of such Participant’s employer,

in either case, as determined in accordance with Section 409A of the Code.

(r)

“Distributable Amount” of a Participant’s subaccounts with respect to a Plan
Year shall mean the sum of the vested balance of the subaccount in a
Participant’s Deferral Account and Employer Matching Account with respect to
such Plan Year.

(s)

“Effective Date” shall mean June 16, 2015.

(t)

(1)

“Election Period” with respect to a Plan Year shall mean the period designated
by the Administrator; provided, however, that such period shall be no less than
ten (10) business days.  The Election Period with respect to a Plan Year shall
end not later than the last day of the prior Plan Year; provided, however, that,
in the case of an Eligible Individual who first becomes eligible to participate
in the Plan during a Plan Year, the Election Period may be the thirty (30)
calendar day period (or such shorter period specified by the Administrator)
commencing on the date such Eligible Individual first becomes eligible to
participate in accordance with Section 409A of the Code; and provided, further,
in the case of an Eligible Individual’s election to defer a Bonus (or portion
thereof) for a Plan Year that is performance-based compensation within the
meaning of Section 409A of the Code, the Election Period may be a period
designated by the Administrator during such Plan Year that satisfies the
requirements of Section 409A of the Code.

(2)

Notwithstanding paragraph (1), in the case of a Director who becomes a
Participant in accordance with Section 2.2, with respect to the Plan Year in
which such Director first becomes eligible to participate in the Plan by reason
of appointment or election as a Director, “Election Period,” for purposes of:
 (A) such Director’s election under paragraph 3.1(b)(4) to defer any Elective
Phantom Share Amount with respect to an initial equity award granted during the
Plan Year shall be the thirty (30) calendar day period (or such shorter period
designated by the Administrator) after the date such Director first becomes
eligible to participate in the Plan (which period shall end not later than the
day next preceding the grant date of such initial equity award), and (B) such
Director’s election under Section 3.1(f) of the time and form of payment of any
Nonelective Phantom Share Account (or any prorated Nonelective Phantom Share
Amount) credited during such Plan Year shall be the thirty (30) calendar day
period (or such shorter period designated by the Administrator) after such
appointment or election (which period shall end not later than the day next
preceding the first day of the calendar quarter with respect to such Nonelective
Phantom Share Amount (or such prorated Nonelective Phantom Share Amount) as
determined under Section 3.1(f)); provided that any such election under clause
(A) or (B) satisfies the requirements of Section 409A of the Code.

(u)

“Elective Phantom Share Amount” ” shall mean, with respect to an initial or
annual equity award by Sempra Energy to a Participant who is a Director, which
the Director may elect to receive in the form of (1) an award of Restricted
Stock Units, or (2) an amount credited to such Participant’s Deferral Account in
the Sempra Energy Stock Fund, the dollar value designated by the Board for such
equity award that is used for purposes of determining the number of Restricted
Stock Units subject to such award, or the amount to be credited to such
Participant’s Deferral Account.  In the case of a Director who first becomes a
Director by reason of appointment or election as a Director, any such initial
equity award shall be granted on the tenth (10th) New York Stock Exchange
trading day after such appointment or election.

(v)

“Eligible Individual” shall mean those individuals selected by the Committee
from (1) those employees of the Company who either (A) are Executive Officers or
(B) have Base Salary for a calendar year that is at least $165,000, as adjusted
by the Committee from time to time and (2) those Directors who are not employees
of the Company.  The Committee may, in its sole discretion, select such other
individuals to participate in the Plan who do not otherwise meet the foregoing
criteria.

(w)

“Employer Matching Account” shall mean the bookkeeping account maintained under
the Plan for each Participant that is credited with an amount equal to the
Employer Matching Contribution, if any, debited by amounts equal to all
distributions to and withdrawals made by the Participant and/or his Beneficiary
and adjusted for investment earnings and losses pursuant to Article V.

(x)

“Employer Matching Contributions” shall mean the employer matching contribution
made to the Plan pursuant to Section 3.3.

(y)

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and all applicable rules and regulations thereunder.

(z)

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the applicable rules and regulations thereunder.

(aa)

“Executive Officer” shall mean an employee of the Company who holds a position
as an executive officer of Sempra Energy, is eligible to participate in the
Sempra Energy Supplemental Executive Retirement Plan or who is otherwise
designated as an Executive Officer by the Committee.  

(bb)

“401(k) Plan” shall mean the Sempra Energy Savings Plan, as in effect from time
to time,  maintained by Sempra Energy under Section 401(k) of the Code.

(cc)

“Manager” shall mean an employee of the Company who is an Eligible Individual,
other than an Executive Officer or a Director.

(dd)

“Measurement Fund” shall mean one or more of the investment funds selected by
the Committee pursuant to Section 4.1.

(ee)

“Moody’s Plus Rate” shall mean the Moody’s Rate (as defined below) plus the
greater of  (1) 10% of the Moody’s Corporate Bond Yield Average – Monthly
Average Corporates as published by Moody’s Investors Service, Inc. (or any
successor) or (2) one percentage point per annum. The Moody’s Rate for a month
means the average of the daily Moody’s Corporate Bond Yield Average – Monthly
Average Corporates for the applicable month.

(ff)

“Nonelective Phantom Share Amount” shall mean the dollar amount designated by
the Board for purposes of Section 3.1(f) to be invested in the Sempra Energy
Stock Fund.

(gg)

“Participant” shall mean any Eligible Individual who becomes a Participant in
accordance with Article II and who has not received a complete distribution of
the amounts credited to his Accounts.

(hh)

“Payroll Date” shall mean, with respect to any Participant, the date on which he
would otherwise be paid Compensation.

(ii)

“Payment Date” shall mean the date determined by the Administrator that is on or
within thirty (30) calendar days after one of the following dates as designated
by the Participant in his distribution form election with respect to a Plan
Year:

(1)

the first day of the first calendar month on or next following thirty (30)
calendar days after the date of the Participant's Separation from Service or
Disability, or

(2)

the first day of the first, second, third, fourth or fifth calendar year next
following the date of the Participant’s Separation from Service or Disability.  

“Payment Date” shall also mean the Scheduled Withdrawal Date elected in
accordance with the provisions of Section 7.1(b).  

(jj)

 “Person” means any person, entity or “group” within the meaning of Section
13(d)(3) or Section 14(d)(2) of the Exchange Act, except that such term shall
not include (1) Sempra Energy or any of its Affiliates, (2) a trustee or other
fiduciary holding securities under an employee benefit plan of Sempra Energy or
any of its Affiliates, (3) an underwriter temporarily holding securities
pursuant to an offering of such securities, (4) a corporation owned, directly or
indirectly, by the shareholders of Sempra Energy in substantially the same
proportions as their ownership of stock of Sempra Energy, or (5) a person or
group as used in Rule 13d-1(b) under the Exchange Act.

(kk)

“Plan” shall mean the Sempra Energy Employee and Director Savings Plan set forth
herein, as amended from time to time.

(ll)

“Plan Year” shall mean the twelve (12) consecutive month period beginning on
each January 1 and ending on each December 31.

(mm)

“Restricted Stock Units” shall mean restricted stock units granted to a
Participant under the Sempra Energy 2008 Long Term Incentive Plan, Sempra Energy
2013 Long-Term Incentive Plan,  and any successor plan(s) thereto.

(nn)

“Rule 16b-3” shall mean that certain Rule 16b-3 under the Exchange Act, as such
Rule may be amended from time to time.

(oo)

“Scheduled Withdrawal Date” shall be in January in the year elected by the
Participant for an in-service withdrawal of all amounts of Compensation deferred
in a given Plan Year, but excluding earnings and losses attributable thereto, as
set forth on the election forms for such Plan Year.  

(pp)

“Sempra Energy Stock Fund” shall mean the Measurement Fund in which investment
earnings and losses parallel the investment return on the common stock of Sempra
Energy.

(qq)

“Separation from Service” shall mean, with respect to a Participant, the
Participant’s “separation from service,” as defined in Treasury Regulation
Section 1.409A-1(h).   

(rr)

 “SERP Lump Sum” shall mean the lump sum retirement benefit that would be
payable to an Executive Officer who is a Plan Participant under either the
Sempra Energy Supplemental Executive Retirement Plan or the Sempra Energy Excess
Cash Balance Plan.

(ss)

“Severance Payment” shall mean any cash severance payments payable to a
Participant under an executive employment agreement or severance agreement with
the Company.

(tt)

“Specified Employee” shall mean a specified employee determined in accordance
with the requirements of Section 409A of the Code.

(uu)

“Subaccount” or “Subaccounts” shall mean the subaccount or subaccounts
maintained with respect to a Participant’s Deferral Account or Employer Matching
Account.

(vv)

“Valuation Date”, with respect to the Measurement Funds that are available under
the 401(k) Plan, shall have the same meaning as under the 401(k) Plan.  For
purposes of the Moody’s Plus Rate, “Valuation Date” shall mean the last day of
the calendar month.  

ARTICLE II.
PARTICIPATION

2.1

Commencement of Participation

Subject to Section 2.2, an Eligible Individual shall become a Participant in the
Plan by (1) electing to make deferrals in accordance with Section 3.1 and (2)
filing such other forms as the Administrator may reasonably require for
participation hereunder.  

2.2

Newly Appointed or Elected Directors

A Director who first becomes an Eligible Individual during a Plan Year by reason
of appointment or election as a Director shall become a Participant on the date
of such appointment or election.  Such Eligible Individual may elect to make
deferrals in accordance with Section 3.1 and shall file such forms as the
Administrator reasonably requires.

ARTICLE III.
CONTRIBUTIONS

3.1

Elections to Defer Compensation

(a)

General Rule.  Each Eligible Individual may defer Compensation for a Plan Year
by filing with the Administrator a Deferral Election Form for such Plan Year
that conforms to the requirements of this Section 3.1, no later than the last
day of the applicable Election Period for such Plan Year, and such deferral
election shall become irrevocable on the last day of the applicable Election
Period for such Plan Year (or such later date permitted by the Administrator
consistent with the requirements of Section 409A of the Code).  Unless otherwise
provided by the Committee, an Eligible Individual who first becomes eligible to
participate in the Plan during a Plan Year may elect to defer Compensation for
such Plan Year; provided, however, that any such election to defer Compensation
for such Plan Year must be filed during the Election Period prior to the
effective date of such election, shall be irrevocable when made, and shall be
effective only for Compensation that constitutes compensation for services
performed during periods during the Plan Year beginning after the effective date
of such election.  Notwithstanding the previous sentence, if an Eligible
Individual’s Bonus (or portion thereof) is a performance-based compensation
within the meaning of Section 409A of the Code, the Administrator may permit
such Eligible Individual to file an election to defer such Bonus (or such
portion thereof), or change such Eligible Individual’s prior election to defer
such Bonus (or such portion thereof), no later than the date that is six (6)
months before the end of the performance period over which such services are to
be performed, under the terms and conditions that may be specified by the
Administrator, in accordance with Section 409A of the Code, and such deferral
election shall become irrevocable on the date that is six (6) months before the
end of the performance period.  

(b)

Special Rules.  Notwithstanding the above, the following restrictions apply to
deferrals of certain elements of Compensation:

(1)

Severance Payments.  A Participant may elect to defer Severance Payments (or a
portion thereof), to the extent permitted by the Committee.  The Participant’s
election to defer Severance Payments (or a portion thereof) shall be irrevocable
when made, shall be made at least twelve (12) months prior to the first date on
which Severance Payments are scheduled to be paid (or, in the case of
installment payments, twelve (12) months prior to the date on which the first
amount is to be paid), and shall not take effect until at least twelve (12)
months after the date on which the election is made.  Such deferral election
shall provide that the amount deferred shall be deferred for a period of not
less than five (5) years from the date the payment of the amount deferred would
otherwise have been made (or, in the case of installment payments treated as a
single payment as determined under Section 409A of the Code, five (5) years from
the date the first amount was scheduled to be paid).  

(2)

Restricted Stock Units.  Each Eligible Individual designated by the Committee as
so eligible to defer, may elect to defer Restricted Stock Units (or a portion
thereof), in accordance with such rules as the Committee may establish, which
such rules shall not be inconsistent with the deferral election rules set forth
in Sections 3.1 and 3.2 or the distribution provisions of Section 7.1.  In order
to defer Restricted Stock Units (or a portion thereof), an eligible Participant
must file the appropriate Deferral Election Form no later than the election date
required under Section 409A of the Code.  The Participant’s election to defer
Restricted Stock Units (or a portion thereof) shall apply only if the Restricted
Stock Units (or portion thereof) constitute a legally binding right to a payment
of compensation in a subsequent taxable year and, absent a deferral election,
would be treated as a short-term deferral, within the meaning of Section 409A of
the Code.  Any deferral election that does not satisfy the requirements for an
initial deferral election under Section 409A of the Code shall be irrevocable
when made and shall be made in accordance with Section 409A of the Code, applied
as if the amount were a deferral of compensation and the scheduled payment date
for the amount were the date the substantial risk of forfeiture lapses. Such
subsequent deferral election shall be irrevocable when made, shall be made at
least twelve (12) months prior to the first date on which Restricted Stock Units
are scheduled to be paid (or, in the case of installment payments, twelve (12)
months prior to the date on which the first amount is to be paid), and shall not
take effect until at least twelve (12) months after the date on which the
election is made.  Such deferral election shall provide that the amount deferred
shall be deferred for a period of not less than five (5) years from the date the
payment of the amount deferred would otherwise have been made (or, in the case
of installment payments treated as a single payment as determined under Section
409A of the Code, five (5) years from the date the first amount was scheduled to
be paid); provided, however, that such deferral election may provide that the
deferred amounts will be payable upon a change in control event (within the
meaning of Section 409A of the Code) without regard to the five (5) year
additional deferral requirement.  Deferrals of Restricted Stock Units shall be
invested in the Sempra Energy Stock Fund and may not be moved to any other
Measurement Fund.  Notwithstanding anything contained in the Plan to the
contrary, a Participant may not elect a Scheduled Withdrawal Date with respect
to the deferral of any Restricted Stock Units.

(3)

SERP Lump Sum.  A Participant may elect to defer a SERP Lump Sum (or a portion
thereof), to the extent permitted by the Committee.  In order to defer a SERP
Lump Sum (or a portion thereof), an eligible Participant must file the
appropriate Deferral Election Form no later than the election date required
under Section 409A of the Code.  The Participant’s election to defer a SERP Lump
Sum (or a portion thereof) shall satisfy the requirements of Section 409A of the
Code as a subsequent deferral.  Such deferral election shall be irrevocable when
made, and shall not take effect until at least twelve (12) months after the date
on which the election is made.  Such deferral election shall provide that the
amount deferred shall be deferred for a period of not less than five (5) years
from the date the payment of the amount deferred would otherwise have been made
(or, in the case of installment payments treated as a single payment, five years
from the date the first amount was scheduled to be paid) in accordance with
Section 409A of the Code.

(4)

Elective Phantom Share Amounts.  A Participant who is a Director and is entitled
to receive an initial or annual equity award from Sempra Energy, in the form of
an award of Restricted Stock Units or an amount credited to his Deferral
Account, may elect to have the Elective Phantom Share Amount with respect to
such award credited to his Deferral Account (in lieu of such award of Restricted
Stock Units) and defer such Elective Phantom Share Amount.  In order to elect
such credit and deferral of the Elective Phantom Share Amount with respect to
such an equity award, an eligible Participant must file the appropriate Deferral
Election Form no later than the last day of the applicable Election Period for
the Plan Year during which such equity award is granted, and such deferral
election shall become irrevocable on the last day of the applicable Election
Period for such Plan Year.  A Director who first becomes a Participant during a
Plan Year may make a deferral election during such Plan Year in accordance with
subparagraph 1.2(t)(2)(A).  Such an election to defer an Elective Phantom Share
Amount with respect to an equity award granted during a Plan Year must be filed
during the Election Period prior to the effective date of such election and
shall be irrevocable when made and shall be effective only for an Elective
Phantom Share Amount that constitutes compensation for services performed after
the effective date of such election.  If a Participant fails to elect such
credit and deferral of the Elective Phantom Share Amount with respect to such an
equity award, the Participant’s equity award shall be made in the form of an
award of Restricted Stock Units.  A Participant shall make a separate election
to defer Elective Phantom Share Amounts for each Plan Year.

(c)

Deferral Amounts.  The amount of Compensation which a Participant may elect to
defer for a Plan Year is such Compensation earned on or after the time at which
the Participant elects to defer each Plan Year in accordance with Section
3.1(a), and which is earned during such Plan Year (other than with respect to
subsequent deferrals of previously deferred amounts or other amounts that are
treated as subsequent deferrals for purposes of Section 409A of the Code).  

(1)

Each Participant who is a Manager shall be permitted to defer, in any whole
percentage:  (A) from 6% to 85% of Base Salary, (B) from 6% to 85% of his Bonus,
and (C) if permitted by the Committee, between 10% and 100% of such
Participant’s Restricted Stock Units, subject to Section 3.1(b).

(2)

Each Participant who is an Executive Officer shall be permitted to defer, in any
whole percentage:  (A) from 6% to 85% of Base Salary, (B) from 6% to 85% of his
Bonus and (c) from 10% to 100% of such Participant’s Restricted Stock Units,
Severance Payments and SERP Lump Sum, subject to Section 3.1(b).

(3)

Each Participant who is a Director: (A) shall be permitted to defer, in any
whole percentage, from 10% to 100% of his Compensation (other than Elective
Phantom Share Amounts and Nonelective Phantom Share Amounts), and (B) shall be
permitted to defer 100% of his Elective Phantom Share Amounts.  In the case of a
Participant who is a Director, 100% of such Participant’s Nonelective Phantom
Share Amounts shall be deferred under Section 3.1(f).

Notwithstanding the limitations established above, the total amount deferred by
a Participant shall be limited in any calendar year, if necessary, to satisfy
the Participant’s income and employment tax withholding obligations (including
Social Security, unemployment and Medicare), and the Participant’s employee
benefit plan contribution requirements, determined on the first day of the
Election Period for such Plan Year, in any case as determined by the
Administrator or the Committee, as applicable.  

(d)

Duration of Deferral Election.

(1)

A Participant shall not modify or suspend his election to defer Compensation
during a Plan Year.

(2)

A Participant must file a new deferral election for each subsequent Plan Year.
 In the event a Participant fails to file a timely deferral election for the
next Plan Year, he shall be deemed to have elected not to defer any Compensation
for such Plan Year.

(3)

A Participant’s election to defer all or any portion of his SERP Lump Sum shall
automatically become void in the event the Participant dies or becomes disabled
while employed by the Company.

(4)

A Participant who is a Director must file a new deferral election for the
Elective Phantom Share Amounts for the equity awards granted during each Plan
Year.  In the event a Participant fails to file a timely deferral election for
the next Plan Year, he shall be deemed to have elected not to defer the Elective
Phantom Share Amounts for the equity awards granted during such Plan Year.

(e)

Elections.  Any Eligible Individual who does not elect to defer Compensation
during his Election Period for a Plan Year may subsequently participate in the
Plan in accordance with the terms and conditions of the Plan.  

(f)

Nonelective Compensation Deferrals for Directors.  The Board may determine from
time to time whether deferrals of Nonelective Phantom Share Amounts shall be
credited to the Deferral Accounts of one or more Participants who are Directors.
 The Board shall designate the Nonelective Phantom Share Amounts and any
conditions under which a Director shall be entitled to have Nonelective Phantom
Share Amounts credited to his Deferral Account.  A Nonelective Phantom Share
Amount credited to a Director’s Deferral Account shall constitute compensation
for services to be performed by the Director during a calendar quarter, and the
Nonelective Phantom Share Amount for such calendar quarter shall be credited to
the Director’s Deferral Account on the first New York Stock Exchange trading day
of such calendar quarter; provided, however, that, in the case of a Director who
first becomes a Director by reason of appointment or election as a Director, for
purposes of the calendar quarter during which such appointment or election
occurs, such Director’s Deferral Account shall be credited with a prorated
portion of the Nonelective Phantom Share Amount for the portion of such calendar
quarter (if any), commencing on the tenth (10th) New York Stock Exchange trading
day after such Director’s appointment or election and ending on the last day of
the calendar quarter, and any such prorated portion of the Nonelective Phantom
Share Amount shall constitute compensation for services to be performed by the
Director during the period commencing on such tenth (10th) New York Stock
Exchange trading day and ending on the last day of such calendar quarter and
shall be determined based on the portion of such calendar quarter that comprises
such period and such prorated portion of the Nonelective Phantom Share Amount
shall be credited to the Director’s Deferral Account on the New York Stock
Exchange trading day next following the last day of such calendar quarter.  The
service period for a Nonelective Phantom Share Amount (or a prorated Nonelective
Phantom Share Amount) shall be the calendar quarter, or portion thereof, during
which the Director performs services for which such Nonelective Phantom Share
Amount (or prorated Phantom Share Amount) constitutes compensation.  Such
Nonelective Phantom Share Amounts shall be deferred on a nonelective basis.  An
eligible Participant must file the appropriate Deferral Election Form with
respect to the Nonelective Phantom Share Amounts that constitute compensation
for services performed during periods during the Plan Year beginning after the
effective date of such election, for purposes of electing the Payment Date and
the form of distribution of such Nonelective Phantom Share Amounts, no later
than the last day of the applicable Election Period for the Plan Year during
which such Nonelective Phantom Share Amounts are credited, and such deferral
election shall become irrevocable on the last day of the applicable Election
Period for such Plan Year.  The Administrator shall permit such a Participant
who first becomes a Participant during a Plan Year to have his first Election
Period with respect to such election of the Payment Date and the form of
distribution during such Plan Year in accordance with subparagraph 1.2(v)(2)(B).
 Such an election as to the Payment Date and the form of distribution must be
filed during the Election Period prior to the effective date of such election
and shall be irrevocable when made and shall be effective only for a Nonelective
Phantom Share Amount that constitutes compensation for services performed after
the date of such election.   

(g)

Termination of Participation and/or Deferrals.  If the Committee and/or the
Administrator determines in good faith that a Participant no longer qualifies as
a Director or a member of a select group of management or highly compensated
employees, as membership in such group is determined in accordance with Sections
201(2), 301(a)(3) and 401(a)(1) of ERISA, the Committee and/or the Administrator
shall have the right, in its sole discretion and only for purposes of preserving
the Plan’s exemption from Title I of ERISA, to prevent the Participant from
making deferral elections for future Plan Years.  

3.2

Distribution Elections.

(a)

General Rule.  Each Participant shall make a separate distribution election with
respect to each Plan Year for which such Participant elects to defer
Compensation in accordance with Section 3.1.  In the case of each Participant
who is a Director, such Participant shall make a separate distribution election
with respect to each Plan Year without regard to whether such Participant elects
to defer Compensation in accordance with Section 3.1.  A Participant’s
distribution election with respect to a Plan Year shall apply to:  (1) the
subaccount in his Deferral Account to which shall be credited the amount equal
to the portion of his Compensation earned during such Plan Year that he elects
to defer pursuant to Section 3.1, (2) in the case of a Participant who is a
Director, the subaccount in his Deferred Account to which shall be credited any
Elective Phantom Share Amounts for equity awards granted during such Plan Year
that he elects to defer pursuant to Section 3.1, and the subaccount in his
Deferral Account to which shall be credited any Nonelective Phantom Share
Amounts during such Plan Year pursuant to Section 3.1(f), and (3) the subaccount
in his Employer Matching Account to which shall be credited the amount equal to
the Employer Matching Contribution for such Plan Year.  A Participant may elect
any Payment Date described in Section 1.2(ii), and may elect distribution in the
normal form, as described in paragraph 7.1(a)(1), or an optional form described
in paragraph 7.1(a)(2).  Such Payment Date and distribution form elections shall
be made on such Participant’s Deferral Election Form during the Election Period
for which such Participant elects to defer Compensation under Section 3.1 for
such Plan Year, and such Payment Date and distribution form elections with
respect to such Plan Year shall be irrevocable, except as provided in subsection
(b).  A Participant may elect any Payment Date described in Section 1.2(ii), and
may elect distribution in the normal form, as described in paragraph 7.1(a)(1),
or an optional form described in subparagraphs 7.1(a)(2)(A), (B) or (C).  In the
event a Participant fails to elect a Payment Date for his Distributable Amount
with respect to a Plan Year, his Payment Date for his Distributable Amount with
respect to such Plan Year shall be the date described in paragraph 1.2(ii)(1).
 In the event a Participant fails to make a distribution form election for his
Distributable Amount with respect to a Plan Year, his Distributable Amount with
respect to such Plan Year shall be distributed in the normal form, as described
in paragraph 7.1(a)(1) in the event of his Separation from Service or
Disability, except as provided in subsection (b).  Except as provided in
subsection (b), a Participant’s distribution for his Distributable Amount with
respect to a Plan Year shall be made or commence on such Participant’s Payment
Date.

(b)

Changes to Distribution Form Election.   Subject to subsection (e), a
Participant may change his distribution form election for his Distributable
Amount with respect to a Plan Year in accordance with this subsection (b) as
follows:

(1)

Change from Lump Sum.  If such Participant elected to receive the distribution
of his Distributable Amount with respect to a Plan Year in the event of his
Separation from Service or Disability in a lump sum, such Participant may change
such distribution form election by making a new distribution form election for
his Distributable Amount with respect to such Plan Year providing for
distribution in one of the following forms, with such distribution made or
commencing on the fifth anniversary of his Payment Date:




(A)

a lump sum,




(B)

annual installments (calculated as set forth at paragraph 7.1(a)(6)) over five
years,

 

(C)

annual installments (calculated as set forth at paragraph 7.1(a)(6) over ten
(10) years, or




(D)

annual installments (calculated as set forth at paragraph 7.1(a)(6)) over
fifteen (15) years.




(2)

Change from Installments.  If such Participant elected to receive the
distribution of his Distributable Amount with respect to a Plan Year in the
event of his Separation from Service or Disability in annual installments over
five, ten or fifteen years, such Participant may change such distribution form
election by making a new distribution form election for his Distributable Amount
with respect to such Plan Year providing for distribution in one of the
following forms, with such distribution commencing on the fifth anniversary of
his Payment Date:




(i)

annual installments (calculated as set forth at paragraph 7.1(a)(6)) over the
period of years specified in such Participant’s initial distribution form
election, or




(ii)

annual installments (calculated as set forth at paragraph 7.1(a)(6)) over a
period of either ten (10) years or fifteen (15) years, provided that such period
exceeds the period of years specified in such Participant’s initial distribution
form election.




(3)

A Participant may make only one change to his distribution form election with
respect to a Plan Year under this subsection (b).




(c)

Election of Scheduled Withdrawal Date.  A Participant may elect a Scheduled
Withdrawal Date with respect to his deferrals of Compensation (but excluding any
investment earnings on such amounts) (the “Withdrawal Amount”) with respect to a
Plan Year.  Such election of a Scheduled Withdrawal Date for such Participant’s
Withdrawal Amount with respect to a Plan Year shall be made by such Participant
during the Election Period for which such Participant elects to defer
Compensation under Section 3.1 for such Plan Year, and such election of a
Scheduled Withdrawal Date shall be irrevocable, except as provided in subsection
(d).  A Participant may make separate Scheduled Withdrawal Date elections for
his deferrals of Compensation (excluding any investment earnings on such
amounts) with respect to different Plan Years.  A Participant’s Withdrawal
Amount with respect to a Plan Year shall be credited to subaccounts under such
Participant’s Accounts for such Plan Year.  A Participant shall not be required
to elect a Scheduled Withdrawal Date with respect to his deferrals of
Compensation for a Plan Year and, if a Participant fails to make an election of
a Scheduled Withdrawal Date for a Plan Year, no Scheduled Withdrawal Date shall
apply with respect to his deferrals of Compensation for such Plan Year.  




(d)

Change of Scheduled Withdrawal Date.  Subject to subsection (e), if a
Participant elected a Scheduled Withdrawal Date with respect to his deferrals of
Compensation (excluding any investment earnings on such amounts) with respect to
a Plan Year, such Participant may change such Scheduled Withdrawal Date for the
Withdrawal Amount with respect to such Plan Year by electing a new Scheduled
Withdrawal Date for the Withdrawal Amount with respect to such Plan Year that is
not less than five years later than the Scheduled Withdrawal Date previously
elected by such Participant for such Plan Year.   A Participant who has not
elected a Scheduled Withdrawal Date for his deferrals of Compensation (excluding
any investment earnings on such amounts) for a Plan Year may not subsequently
elect a Scheduled Withdrawal Date for his deferrals of Compensation (excluding
any investment earnings on such amounts) for such Plan Year.  A Participant may
make only one change to the Scheduled Withdrawal Date with respect to each Plan
Year under this subsection (d).  




(e)

Limitation on Distribution Changes.  A Participant’s election to change to his
distribution form election with respect to a Plan Year under subsection (b), or
change of a Scheduled Withdrawal Date with respect to a Plan Year under
subsection (d), shall be subject to the following limitations:

(1)

The Participant’s election to change his distribution election form with respect
to a Plan Year, or change his Scheduled Withdrawal Date with respect to a Plan
Year, shall not take effect until at least twelve (12) months after his election
to change the distribution form election, or Scheduled Withdrawal Date, is made.
 If the distribution of such Participant’s Distributable Amount with respect to
a Plan Year (in the case of a change in his distribution election form), or the
distribution of the Withdrawal Amount with respect to such Plan Year (in the
case of a change in his Scheduled Withdrawal Date), is made or commence before
the election to change his distribution form election or Scheduled Withdrawal
Date, as the case may be, becomes effective, the election to change his
distribution form election or Scheduled Withdrawal Date shall not thereafter
become effective, and distributions shall be made in accordance with the
distribution form election, and Scheduled Withdrawal Date (if any), as
applicable, in effect prior to the Participant’s election to change.




(2)

The Participant’s election to change his distribution election form with respect
to a Plan Year, or change his Scheduled Withdrawal Date with respect to a Plan
Year, shall provide that each payment with respect to such new distribution form
election, or new Scheduled Withdrawal Date, shall be deferred for a period of
not less than five years from the date such payment would otherwise have been
made.




(3)

The Participant’s election to change his Scheduled Withdrawal Date with respect
to a Plan Year shall not be made less than twelve (12) months prior to the date
of the first scheduled payment under the Participant’s initial election of the
Scheduled Withdrawal Date with respect to such Plan Year.




The limitations under this subsection (e) shall be applied in accordance with
Section 409A of the Code




3.3

Employer Matching Contributions

(a)

The Company shall make an Employer Matching Contribution for each payroll date
during a Plan Year, on behalf of each Participant who is employed by the Company
on such payroll date, who has been employed by the Company for at least one year
as of such payroll date, and who makes deferrals of Base Salary and/or Bonus
under Article III, in an amount equal to:

(1)

the product of (A) 3% and (B) the sum of the deferrals of Base Salary and/or
Bonus deferred under Article III for such payroll period; plus




(2)

the product of (A) 3% and (B) the difference between (I) the Participant’s
Compensation for such payroll period and (II) the sum of the deferrals of Base
Salary and/or Bonus deferred under Article III for such payroll period, reduced
by (C) the amount of the matching contribution made under the 401(k) Plan for
such payroll period not in excess of 3% of the Participant’s eligible 401(k)
Plan compensation. Notwithstanding any other provision of the Plan to the
contrary, no Employer Matching Contributions shall be made under this paragraph
(2) unless and until the Participant has made to the 401(k) Plan the maximum
elective contributions permitted under section 402(g) or the maximum pre-tax
elective contributions permitted under the terms of the 401(k) Plan and in no
event shall the Employer Matching Contributions made pursuant to this paragraph
(2) exceed 100% of the matching contributions that would be provided under the
401(k) Plan absent any plan-based restrictions on contributions to qualified
plans under the Code.

 

If a Participant is employed by more than one corporation that is included in
the Company, the foregoing computation shall be applied to each such corporation
based on the portion of the Plan Year during which the Participant was employed
by such corporation.  Notwithstanding the above, the Committee reserves the
right to change or eliminate the Employer Matching Contribution in its sole
discretion for any subsequent Plan Year.

(b)

The Employer Matching Contribution for a Plan Year shall be credited to a
Participant’s Employer Matching Account in the manner determined by the
Administrator.

3.4

FICA and Other Taxes.  

(a)

Withholding, Generally.  The Company shall have the right to withhold from any
payments due under the Plan (or with respect to amounts credited to the Plan)
any taxes required by law to be withheld in respect of such payment (or credit).

(b)

Annual Deferral Amounts.  For each Plan Year in which a Participant who is an
employee makes a deferral under Section 3.1, the Participant’s employer shall
withhold from that portion of the Participant’s Compensation that is not being
deferred, in a manner determined by the employer, the Participant’s share of
FICA and other employment taxes on such amount.  If necessary, the Administrator
may reduce the Participant's deferrals under Section 3.1 or make deductions from
his Deferral Account in order to comply with this Section 3.4, to the extent
permitted under Section 409A of the Code.

(c)

Employer Matching Amounts.  For each Plan Year in which a Participant is
credited with a contribution to his Employer Matching Account under Section 3.3,
the Participant’s employer shall withhold from the Participant’s Compensation
that is not deferred, in a manner determined by the employer, the Participant’s
share of FICA and other employment taxes.  If necessary, the Administrator may
reduce the Participant’s Employer Matching Account in order to comply with this
Section 3.4, to the extent permitted under Section 409A of the Code.

(d)

Sempra Energy Stock Fund.  With respect to distributions of all or a portion of
balances invested in the Sempra Energy Stock Fund, withholding obligations shall
be satisfied through the surrender of the applicable withholding percentage of
such distributed balances (or portion thereof) in the Sempra Energy Stock Fund. 
Unless otherwise approved by the Committee, withholding obligations for
Restricted Stock Units deferred into the Plan shall be satisfied by payment by
the applicable Participant, deducted from other Compensation payable to such
Participant which has not been deferred under the Plan, or a combination of
these methods.

ARTICLE IV.
INVESTMENTS

4.1

Measurement Funds.

(a)

Election of Measurement Funds,  In the manner designated by the Administrator,
Participants may elect one or more Measurement Funds to be used to determine the
additional amounts to be credited to their Accounts.  Although the Participant
may designate the Measurement Funds, the Committee shall not be bound by such
designation; provided, however, that any substitute Measurement Funds designated
by the Committee for a Participant must provide the Participant with an
investment opportunity comparable to the original Measurement Funds designated
by the Participant.  The Committee shall select from time to time, in its sole
discretion, the Measurement Funds to be available under the Plan; provided,
however, that such Measurement Funds shall be the same as the investment funds
which are available from time to time under the 401(k) Plan, except to the
extent prohibited by law.     

(b)

No Actual Investment.  Notwithstanding any other provision of this Plan that may
be interpreted to the contrary, the Measurement Funds are to be used for
measurement purposes only, and a Participant’s election of any such Measurement
Fund, the allocation to his Accounts thereto, the calculation of additional
amounts and the crediting or debiting of such amounts to a Participant’s
Accounts shall not be considered or construed in any manner as an actual
investment of his Accounts in any such Measurement Fund.  In the event that the
Administrator, the Committee, or the trustee, as applicable, in its own
discretion, decides to invest funds in any or all of the Measurement Funds, no
Participant shall have any rights in or to such investments themselves.  Without
limiting the foregoing, a Participant’s Accounts shall at all times be a
bookkeeping entry only and shall not represent any investment made on his behalf
by the Company.  The Participant shall at all times remain an unsecured creditor
of the Company

4.2

Investment Elections.  

(a)

Participants.  

(1)

Deferral Accounts.  Except as provided in paragraph 4.2(a)(2) and Section 4.3,
Participants may designate how their Deferral Accounts shall be deemed to be
invested under the Plan.

(A)

Such Participants may make separate investment elections for (I) their future
deferrals of Compensation and (II) the existing balances of their Deferral
Accounts.  

(B)

Such Participants may make and change their investment elections by choosing
from the Measurement Funds designated by the Committee in accordance with the
procedures established by the Administrator.  

(C)

Except as otherwise designated by the Committee, the available Measurement Funds
under this paragraph 4.2(a)(1) shall be the investment funds under the 401(k)
Plan (excluding the Stable Value Fund and any brokerage account option).  

(D)

If a Participant fails to elect a Measurement Fund under this Section 4.2(a), he
shall be deemed to have elected the Measurement Fund based on the Moody’s Plus
Rate (unless a different default fund is designated by the Committee) for all of
his Accounts.

(2)

Employer Matching Account and Certain Deferral Subaccounts.  

(A)

(2)

Employer Matching Account and Certain Deferral Subaccounts.  Unless otherwise
provided by the Administrator, Employer Matching Contributions credited to a
Participant’s Employer Matching Account shall be invested in Measurement Funds
in the same proportion as the corresponding deferrals of Compensation that are
credited to his Deferral Account.  A Participant may, however, transfer the
investment of the Employer Matching Contributions credited to his Employer
Matching Account into any Measurement Fund, as permitted by the Committee, and
may change their investment elections by choosing from the Measurement Funds
designated by the Committee in accordance with the procedures established by the
Administrator. The deferrals of a Participant’s Restricted Stock Units credited
to such Participant’s Deferral Account shall be deemed invested in the Sempra
Energy Stock Fund and may not be moved into any other Measurement Fund.

(B)

The deferrals of Elective Phantom Share Amounts and Nonelective Phantom Share
Amounts credited to a Participant’s Deferral Account shall be initially deemed
invested in the Sempra Energy Stock Fund and shall remain deemed invested in the
Sempra Energy Stock Fund until the Participant’s Separation from Service.  After
the Participant’s Separation from Service, a Participant may direct the
investment of the Elective Phantom Share Amount subaccounts or Nonelective
Phantom Share Amount subaccounts of the Participant’s Deferral Account into any
other Measurement Fund, as permitted by the Committee.

(b)

Continuing Investment Elections.  Participants who have had a Separation From
Service but not yet commenced distributions under Article VII or Participants or
Beneficiaries who are receiving installment payments may continue to make
investment elections pursuant to subsection (a) above, as applicable, except as
otherwise determined by the Committee.  

4.3

Compliance with Section 16 of the Exchange Act.  

(a)

Any Participant or Beneficiary who is subject to Section 16 of the Exchange Act
shall have his Measurement Fund elections under the Plan subject to the
requirements of the Exchange Act, as interpreted by the Committee.   Any such
Participant or Beneficiary who elects to have any portion of his Deferral
Account or his future deferrals (pursuant to Section 3.1) either (i) invested in
the Sempra Energy Stock Fund or (ii) transferred from the Sempra Energy Stock
Fund to another available Measurement Fund under the Plan may not make an
election with the opposite effect under this Plan or any other plan sponsored by
Sempra Energy or any of its Affiliates until six (6) months and one (1) day
following the original election.

(b)

Notwithstanding any other provision of the Plan or any rule, instruction,
election form or other form, the Plan and any such rule, instruction or form
shall be subject to any additional conditions or limitations set forth in any
applicable exemptive rule under Section 16 of the Exchange Act (including any
amendment to Rule 16b-3) that are requirements for the application of such
exemptive rule.  To the extent permitted by applicable law, such Plan provision,
rule, instruction or form shall be deemed amended to the extent necessary to
conform to such applicable exemptive rule.

ARTICLE V.
ACCOUNTS

5.1

Accounts.

(a)

The Administrator shall establish and maintain a Deferral Account, and an
Employer Matching Account for each Participant under the Plan.   Each
Participant’s Accounts shall be divided into separate subaccounts in accordance
with Section 5.2.  Each such subaccount shall be further divided into separate
investment fund subaccounts, each of which corresponds to a Measurement Fund
elected by the Participant pursuant to Section 4.2.  In addition, Participants’
Deferral Accounts shall be further divided into subaccounts consisting of
deferred Restricted Stock Units, Elective Phantom Share Amounts, and Nonelective
Phantom Share Amounts.  A separate subaccount shall be maintained for each
deferral of Restricted Stock Units, Nonelective Phantom Share Amount and
Elective Phantom Share Amount.

(b)

The performance of each elected Measurement Fund (either positive or negative)
shall be determined by the Administrator, in its reasonable discretion, based on
the performance of the Measurement Funds themselves.  A Participant’s Accounts
shall be credited or debited on each Valuation Date, as determined by the
Administrator in its reasonable discretion,  based on the performance of each
Measurement Fund selected by the Participant as though (i) a Participant’s
Accounts were invested in the Measurement Fund(s) selected by the Participant,
in the percentages applicable to such period, as of the close of business on the
first business day of such period, at the closing price on such date; (ii) the
portion of the Participant's Compensation that was actually deferred pursuant to
Section 3.1 during any period were invested in the Measurement Fund(s) selected
by the Participant, in the percentages applicable to such period, no later than
the close of business on the first business day after the day on which such
amounts are actually deferred from the Participant’s Compensation, at the
closing price on such date; and (iii) any withdrawal or distribution made to a
Participant that decreases such Participant’s Accounts ceased being invested in
the Measurement Fund(s), in the percentages applicable to such period, no
earlier than one (1) business day prior to the distribution, at the closing
price on such date.  The Participant’s Employer Matching Contribution for a Plan
Year shall be credited to his Employer Matching Account for purposes of this
Section 5.1(b), in the manner determined on the first day of the Election Period
for such Plan Year, as determined by the Administrator.

5.2

Subaccounts.

(a)

The Administrator shall establish and maintain, with respect to a Participant’s
Deferral Account, a subaccount with respect to each Plan Year, to which shall be
credited the amount equal to the portion of the Participant’s Compensation
earned during such Plan Year that he elects to defer pursuant to Section 3.1,
debited by amounts equal to distributions to and withdrawals made by the
Participant and/or his Beneficiary and adjusted for investment earnings and
losses pursuant to Article V.

(b)

The Administrator shall establish and maintain, with respect to a Participant’s
Employer Matching Account, a subaccount with respect to each Plan Year, to which
shall be credited the amount equal to the Employer Matching Contributions made
pursuant to Section 3.3 on behalf of such Participant in respect of such
Participant’s Compensation earned during such Plan Year that he elects to defer
pursuant to Section 3.1, debited by amounts equal to distributions to and
withdrawals made by the Participant and/or his Beneficiary and adjusted for
investment earnings and losses pursuant to Article V.

ARTICLE VI.
VESTING

(a)

Subject to subsections (b) and (c), each Participant shall be 100% vested in his
Deferral Account and his Matching Account at all times.  

(b)

A Participant’s deferred Restricted Stock Units credited to a subaccount of such
Deferred Account shall be subject to the vesting conditions applicable to the
Restricted Stock Unit award.  The subaccount of such  Participant’s Deferral
Amount for a deferred Restricted Stock Unit award shall become vested in
accordance with the vesting conditions applicable to such Restricted Stock Unit
award.  To the extent such Restricted Stock Unit award is forfeited, the
subaccount of such Participant’s Deferral Account for such award shall be
forfeited immediately following the event causing such forfeiture and the amount
of such subaccount shall be debited from such Deferral Account.

(c)

A Participant’s deferred Elective Phantom Share Amount credited to a subaccount
of such Participant’s Deferral Account shall be subject to the vesting
conditions applicable to the initial or annual equity award for which such
Elective Phantom Share Amount is credited.  The subaccount of such Participant’s
Deferral Account for a deferred Elective Phantom Share Amount shall become
vested in accordance with the vesting conditions applicable to such equity
award.  To the extent such equity award is forfeited, the subaccount of such
Participant’s Deferral Account for such Elective Phantom Share Amount shall be
forfeited immediately following the event causing such forfeiture and the amount
of  such subaccount shall be debited from such Deferral Account.

ARTICLE VII.
DISTRIBUTIONS

7.1

Distribution of Accounts.

(a)

Distribution at Separation from Service or Disability.

(1)

Normal Form.  

(A)

Except as provided in subparagraph (B), paragraph (2), paragraph (3) or Section
7.3, upon the Separation from Service or Disability of a Participant, a
Participant’s Distributable Amount with respect to each Plan Year beginning on
or after January 1, 2011 shall be paid to the Participant in a lump sum in cash
(or shares of Sempra Energy common stock for Restricted Stock Unit subaccounts)
on the Participant’s Payment Date. Except as provided in subparagraph (B),
paragraph (2), paragraph (3) or Section 7.3, upon the Separation from Service or
Disability of a Participant, a Participant’s Distributable Amount with respect
to each Plan Year beginning prior to January 1, 2011 shall be paid to the
Participant in substantially equal annual installments in cash (calculated as
set forth in paragraph 7.1(a)(6) over ten (10) years beginning on the
Participant’s Payment Date.

(B)

Upon the Separation from Service of a Participant who is a Specified Employee
(determined as of the date of Separation from Service), the distribution of the
Participant’s Distributable Amount with respect each Plan Year shall not be made
before the date which is six (6) months after the date of such Participant’s
Separation from Service (or, if earlier, the date of such Participant’s death)
in accordance with Section 409A of the Code.  

(2)

Optional Forms.  Instead of receiving his Distributable Amount with respect to
each Plan Year as described at subparagraph 7.1(a)(1)(A), the Participant may
elect in accordance with Section 3.2 one of the following optional forms of
payment (on the form provided by Administrator) (or shares of Sempra Energy
common stock for Restricted Stock Unit subaccounts) at the time of his deferral
election for such Plan Year:

(i)

equal annual installments in cash (or shares of Sempra Energy common stock for
Restricted Stock Unit subaccounts) (calculated as set forth in paragraph
7.1(a)(6)) over five years beginning on the Participant’s Payment Date,

(ii)

equal annual installments in cash (or shares of Sempra Energy common stock for
Restricted Stock Unit subaccounts) (calculated as set forth in paragraph
7.1a(a)(6)) over ten (10) years beginning on the Participant’s Payment Date, or

(iii)

equal annual installments in cash (or shares of Sempra Energy common stock for
Restricted Stock Unit subaccounts) (calculated as set forth in paragraph
7.1(a)(6)) over fifteen (15) years beginning on the Participant’s Payment Date,
or

(iv)

a lump sum in cash (or shares of Sempra Energy common stock for Restricted Stock
Unit subaccounts) .

The payment of such Participant’s Distributable Amount with respect each Plan
Year shall be made or commence on such Participant’s Payment Date (or, if
applicable, the date determined under subparagraph (a)(1)(B)).

(3)

Distribution Election Changes.  In the event that a Participant changes his
distribution form election with respect to a Plan Year in accordance with
Section 3.2(b), and such new distribution form election becomes effective, upon
the Separation from Service or Disability of such Participant, the Distributable
Amount with respect to such Plan Year shall be paid to the Participant in
accordance with such new distribution form election.

(4)

Small Accounts.  Notwithstanding provision to the contrary, in the event the
 total of a Participant’s Distributable Amounts with respect to all Plan Years
is equal to or less than $25,000, such Distributable Amounts shall be
distributed to the Participant (or his Beneficiary, as applicable) in a lump
sum.

(5)

Investment Adjustments.  The Participant’s Accounts shall continue to be
adjusted for investment earnings and losses pursuant to Section 4.2 and Section
4.3 of the Plan until all amounts credited to his Accounts under the Plan have
been distributed.

(6)

Calculating Installments.  All installment payments made under the Plan shall be
determined in accordance with the annual fractional payment method, calculated
as follows:  the balance of subaccounts in the Participant’s Accounts with
respect to a Plan Year shall be calculated as of the close of business on the
last business day of the year.  The annual installment shall be calculated by
multiplying this balance by a fraction, the numerator of which is one, and the
denominator of which is the remaining number of annual payments due the
Participant.  By way of example, if the Participant elects 10 year installments
for the distribution of the subaccounts in his Accounts with respect to a Plan
Year, the first payment shall be 1/10 of the balance of such subaccounts in his
Accounts calculated as described in this definition.  The following year, the
payment shall be 1/9 of such subaccounts in the balance of the Participant’s
Accounts, calculated as described in this definition.  Each annual installment
shall be paid on or as soon as practicable after the last business day of the
applicable year.

(b)

Distribution on a Scheduled Withdrawal Date.  

(1)

In the case of a Participant who has elected a Scheduled Withdrawal Date for a
distribution to be made prior to the Participant’s Separation from Service or
while still a Director, such Participant shall receive his deferrals of
Compensation (but excluding any investment earnings on such amounts) (the
“Withdrawal Amount”) as shall have been elected by the Participant to be subject
to the Scheduled Withdrawal Date.  A Participant’s Scheduled Withdrawal Date
with respect to amounts of Compensation deferred in a given Plan Year must be at
least three years from the last day of the Plan Year for which such deferrals
are made.




(2)

The Withdrawal Amount shall be paid in a lump sum in cash.




(3)

A Participant may elect to change the Scheduled Withdrawal Date for the
Withdrawal Amount for any Plan Year in accordance with Section 3.2(d).




(4)

In the event of Participant’s Separation from Service or Disability prior to a
Scheduled Withdrawal Date, the Participant’s entire Withdrawal Amount shall be
paid in accordance with the Participant’s election with respect to such Plan
Year under Section 7.1(a).  In the event of a Participant’s death prior to a
Scheduled Withdrawal Date, the Participant’s entire Withdrawal Amount shall be
paid as soon as practicable after the Participant’s death in a lump sum in cash.
 




(c)

Distribution upon Death.  In the event a Participant dies before he has begun
receiving distributions under Section 7.1(a), his Accounts shall be paid to his
Beneficiary in the same manner elected by the Participant.  In the event a
Participant dies after he has begun receiving distributions under Section 7.1(a)
with a remaining balance in his Accounts, the balance shall continue to be paid
to his Beneficiary in the same manner.

7.2

Hardship Distribution.  

A Participant shall be permitted to elect a Hardship Distribution of all or a
portion of his Accounts under the Plan prior to the Payment Date, subject to the
following restrictions:

(a)

The election to take a Hardship Distribution shall be made by filing the form
provided by the Administrator before the date established by the Administrator.

(b)

The Administrator shall have made a determination that the requested
distribution constitutes a Hardship Distribution in accordance with subsection
(d).

(c)

The amount determined by the Administrator as a Hardship Distribution shall be
paid in a single lump sum in cash as soon as practicable after the end of the
calendar month in which the Hardship Distribution election is made and approved
by the Administrator.  The Hardship Distribution shall be distributed
proportionately from the subaccounts in the Participant’s Accounts.

(d)

If a Participant receives a Hardship Distribution, the Participant shall be
ineligible to contribute deferrals to the Plan for the remainder of the Plan
Year in which the Hardship Distribution is received or the immediately following
Plan Year.  “Hardship Distribution” shall mean a severe financial hardship to
the Participant resulting from (i) an illness or accident of the Participant,
the Participant’s spouse or of his dependent (as defined in Section 152(a) of
the Code), (ii) loss of a Participant’s property due to casualty, or (iii) other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant, as determined by the Administrator
in accordance with Section 409A of the Code.  The amount of the Hardship
Distribution with respect to a severe financial hardship shall not exceed the
amounts necessary to satisfy such hardship, plus amounts necessary to pay taxes
reasonably anticipated as a result of the distribution, after taking into
account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship), as determined by the Administrator in
accordance with Section 409A of the Code.

7.3

Effect of a Change in Control.

(a)

In the event there is a Change in Control, the person who is the chief executive
officer (or, if not so identified, Sempra Energy’s highest ranking officer)
shall name a third-party fiduciary as the sole member of the Committee
immediately prior to such Change in Control. The appointed fiduciary, shall
provide for the immediate distributions of the accounts under the Plan in lump
sum payments and cash to the extent permitted under Section 409A of the Code.  

(b)

Upon and after the occurrence of a Change in Control, the Company must (i) pay
all reasonable administrative fees and expenses of the appointed fiduciary, (ii)
indemnify the appointed fiduciary against any costs, expenses and liabilities
including, without limitation, attorney’s fees and expenses arising in
connection with the appointed fiduciary's duties hereunder, other than with
respect to matters resulting from the gross negligence of the appointed
fiduciary or its agents or employees and (iii) timely provide the appointed
fiduciary with all necessary information related to the Plan, the Participants
and Beneficiaries.  

(c)

Notwithstanding Section 9.3, in the event there is a Change in Control no
amendment may be made to this Plan except as approved by the third-party
fiduciary; provided, however, that in no event shall any amendment approved by
the third-party fiduciary have any retroactive effect to reduce any vested
amounts allocated to a Participant’s Accounts.  Upon a Change in Control, assets
shall be placed in a rabbi trust in an amount which shall equal the full accrued
liability under this Plan as determined by Towers Perrin, or a successor
actuarial firm.

7.4

Inability to Locate Participant.

In the event that the Administrator is unable to locate a Participant or
Beneficiary within two years following the required Payment Date, the amount
allocated to the Participant’s Accounts shall be forfeited.  If, after such
forfeiture, the Participant or Beneficiary later claims such benefit, such
benefit shall be reinstated without interest or earnings from the date of
forfeiture, subject to applicable escheat laws.

7.5

Prohibition on Acceleration of Distributions.

The time or schedule of payment of any withdrawal or distribution under the Plan
shall not be subject to acceleration, except as provided or permitted under
Section 409A of the Code (including, without limitation, acceleration on
termination of the Plan or in connection with a change in control event within
the meaning of Section 409A of the Code).

ARTICLE VIII.
ADMINISTRATION

8.1

Committee.

The Committee shall administer the Plan in accordance with this Article.  

8.2

Administrator.  

The Administrator, unless restricted by the Committee, shall exercise the powers
under Sections 8.4 and 8.5 except when the exercise of such authority would
materially affect the cost of the Plan to the Company or materially increase
benefits to Participants.

8.3

Committee Action.

The Committee shall act at meetings by affirmative vote of a majority of the
members of the Committee.  Any action permitted to be taken at a meeting may be
taken without a meeting if, prior to such action, a written consent to the
action is signed by all members of the Committee and such written consent is
filed with the minutes of the proceedings of the Committee.  A member of the
Committee shall not vote or act upon any matter which relates solely to himself
or herself as a Participant.  The chairman or any other member or members of the
Committee designated by the chairman may execute any certificate or other
written direction on behalf of the Committee.

8.4

Powers and Duties of the Committee.

The Committee, on behalf of the Participants and their Beneficiaries, shall
enforce the Plan in accordance with its terms and shall have all powers
necessary to accomplish its purposes as set forth herein, including, but not by
way of limitation, the following:

(a)

To select the Measurement Funds in accordance with Section 4.1 hereof;

(b)

To conclusively construe and interpret the terms and provisions of the Plan and
to remedy any inconsistencies or ambiguities hereunder;

(c)

To select employees eligible to participate in the Plan;

(d)

To compute and certify to the amount and kind of benefits payable to
Participants and their Beneficiaries;

(e)

To maintain all records that may be necessary for the administration of the
Plan;

(f)

To provide for the disclosure of all information and the filing or provision of
all reports and statements to Participants, Beneficiaries or governmental
agencies as shall be required by law;

(g)

To make and publish such rules for the regulation and operation of the Plan and
procedures for the administration of the Plan as are not inconsistent with the
terms hereof;

(h)

To appoint a plan administrator or any other agent, and to delegate to them such
powers and duties in connection with the administration of the Plan as the
Committee may from time to time prescribe; and

(i)

To take all actions necessary for the administration of the Plan.  

8.5

Construction and Interpretation.

The Committee shall have full discretion to conclusively construe and interpret
the terms and provisions of this Plan, which interpretations or construction
shall be final and binding on all parties, including but not limited to the
Company and any Participant or Beneficiary.  The Committee shall administer such
terms and provisions in accordance with any and all laws applicable to the Plan.
 The Committee or the Administrator may provide for different rules, rights and
procedures for different Participants or Eligible Individuals and there is no
requirement under the Plan that all Participants or Eligible Individuals receive
the same benefits, payment rights, election rights or any other benefits or
rights, subject to the requirements of applicable law.

8.6

Information.

The Company shall furnish the Administrator with such data and information as
may be required for it to discharge its duties.  Participants and other persons
entitled to benefits under the Plan must furnish the Administrator such
evidence, data or information as the Administrator considers necessary or
desirable to carry out the terms of the Plan.

8.7

Compensation, Expenses and Indemnity.

(a)

The members of the Committee shall serve without compensation for their services
hereunder.

(b)

The Committee is authorized at the expense of the Company to employ such legal
counsel and other advisors as it may deem advisable to assist in the performance
of its duties hereunder.  Expenses and fees in connection with the
administration of the Plan shall be paid by the Company.

(c)

To the extent permitted by applicable state law, the Company  shall indemnify
and save harmless the Committee and each member thereof, the Board of Directors
and any delegate of the Committee who is an employee of the Company or any
Affiliate and the Administrator against any and all expenses, liabilities and
claims, including legal fees to defend against such liabilities and claims
arising out of their discharge in good faith of responsibilities under or
incident to the Plan, other than expenses and liabilities arising out of willful
misconduct.  This indemnity shall not preclude such further indemnities as may
be available under insurance purchased by the Company or provided by the any
bylaw, agreement or otherwise, of the Company as such indemnities are permitted
under state law.

8.8

Quarterly Statements.

Under procedures established by the Administrator, a Participant shall receive a
statement with respect to such Participant’s Accounts on a quarterly basis as of
each March 31, June 30, September 30 and December 31.

8.9

Disputes.

(a)

Claim.

A person who believes that he is being denied a benefit to which he is entitled
under the Plan (hereinafter referred to as “Claimant”) may file a written
request for such benefit with the Administrator, setting forth his claim.  The
request must be addressed to the Administrator at Sempra Energy at its then
principal place of business.

(b)

Claim Decision.

Upon receipt of a claim, the Administrator shall advise the Claimant that a
reply shall be forthcoming within ninety (90) days and shall, in fact, deliver
such reply within such period.  The Administrator may, however, extend the reply
period for an additional ninety (90) days for special circumstances.

If the claim is denied in whole or in part, the Administrator shall inform the
Claimant in writing, using language calculated to be understood by the Claimant,
setting forth: (i) the specified reason or reasons for such denial; (ii) the
specific reference to pertinent provisions of this Agreement on which such
denial is based; (iii) a description of any additional material or information
necessary for the Claimant to perfect his claim and an explanation of why such
material or such information is necessary; (iv) appropriate information as to
the steps to be taken if the Claimant wishes to submit the claim for review; and
(v) the time limits for requesting a review under subsection (c).

(c)

Request For Review.

With sixty (60) days after the receipt by the Claimant of the written opinion
described above, the Claimant may request in writing a review the determination
of the Administrator.  Such review shall be completed by the most senior officer
of Human Resources of Sempra Energy for Participants who are Managers and by the
Committee for Participants who are Executive Officers or Directors.  Such
request must be addressed to the Secretary of Sempra Energy, at its then
principal place of business.  The Claimant or his duly authorized representative
may, but need not, review the pertinent documents and submit issues and comments
in writing for consideration by the most senior officer of Human Resources of
Sempra Energy or the Committee, as applicable.  If the Claimant does not request
a review within such sixty (60)-day period, he shall be barred and estopped from
challenging the Administrator’s determination.

(d)

Review of Decision.

Within sixty (60) days after the receipt of a request for review by the most
senior officer of Human Resources of Sempra Energy or the Committee, as
applicable, after considering all materials presented by the Claimant, the most
senior officer of Human Resources of Sempra Energy or the Committee, as
applicable, shall inform the Participant in writing, in a manner calculated to
be understood by the Claimant, the decision setting forth the specific reasons
for the decision contained specific references to the pertinent provisions of
this Plan on which the decision is based.  If special circumstances require that
the sixty (60) day time period be extended, the most senior officer of Human
Resources of Sempra Energy or the Committee, as applicable, shall so notify the
Claimant and shall render the decision as soon as possible, but no later than
one hundred and twenty (120) days after receipt of the request for review.

ARTICLE IX.
MISCELLANEOUS

9.1

Unsecured General Creditor.

Participants and their Beneficiaries, heirs, successors, and assigns shall have
no legal or equitable rights, claims, or interest in any specific property or
assets of the Company.  No assets of the Company shall be held in any way as
collateral security for the fulfilling of the obligations of the Company under
this Plan.  Any and all of the Company’s assets shall be, and remain, the
general unpledged, unrestricted assets of the Company.  The Company’s obligation
under the Plan shall be merely that of an unfunded and unsecured promise of the
Company to pay money in the future, and the rights of a Participant or
Beneficiary shall be no greater than those of an unsecured general creditor of
the Company.  It is the intention of the Company that this Plan be unfunded for
purposes of the Code and Title I of ERISA.

9.2

Restriction Against Assignment.

(a)

The Company shall pay all amounts payable hereunder only to the person or
persons designated by the Plan and not to any other person or entity.  No right,
title or interest in the Plan or in any account may be sold, pledged, assigned
or transferred in any manner other than by will or the laws of descent and
distribution.  No right, title or interest in the Plan or in any Account shall
be liable for the debts, contracts or engagements of the Participant or his
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence.

(b)

Notwithstanding the provisions of subsection (a), a Participant’s interest in
his Account may be transferred by the Participant pursuant to a domestic
relations order that constitutes a “qualified domestic relations order” as
defined by the Code or Title I of ERISA.

9.3

Amendment, Modification, Suspension or Termination.

(a)

Subject to Section 7.3, the Committee may amend, modify, suspend or terminate
the Plan in whole or in part, except that no amendment, modification, suspension
or termination shall have any retroactive effect to reduce any vested amounts
allocated to a Participant’s Accounts. In the event of Plan termination,
distributions shall continue to be made in accordance with the terms of the
Plan, subject to the provisions of Section 7.3(a).

(b)

Notwithstanding anything to the contrary in the Plan, if and to the extent
Sempra Energy shall determine that the terms of the Plan may result in the
failure of the Plan, or amounts deferred by or for any Participant under the
Plan, to comply with the requirements of Section 409A of the Code, Sempra Energy
shall have authority to take such action to amend, modify, cancel or terminate
the Plan or distribute any or all of the amounts deferred by or for a
Participant, as it deems necessary or advisable, including without limitation:

(1)

Any amendment or modification of the Plan to conform the Plan to the
requirements of Section 409A of the Code (including, without limitation, any
amendment or modification of the terms of any applicable to any Participant’s
Accounts regarding the timing or form of payment).

(2)

Any cancellation or termination of any unvested interest in a Participant’s
Accounts without any payment to the Participant.

(3)

Any cancellation or termination of any vested interest in any Participant’s
Accounts, with immediate payment to the Participant of the amount otherwise
payable to such Participant.

Any such amendment, modification, cancellation, or termination of the Plan may
adversely affect the rights of a Participant without the Participant’s consent.

9.4

Designation of Beneficiary.

(a)

Each Participant shall have the right to designate, revoke and redesignate
Beneficiaries hereunder and to direct payment of his Distributable Amount to
such Beneficiaries upon his death.

(b)

Designation, revocation and redesignation of Beneficiaries must be made in
writing in accordance with the procedures established by the Administrator and
shall be effective upon delivery to the Committee.

(c)

No designation of a Beneficiary other than the Participant’s spouse shall be
valid unless consented in writing by such spouse.  If there is no Beneficiary
designation in effect, or the designated beneficiary does not survive the
Participant, then the Participant’s spouse shall be the Beneficiary.  If there
is no surviving spouse, the duly appointed and currently acting personal
representative of the Participant’s estate (which shall include either the
Participant’s probate estate or living trust) shall be the Beneficiary.

(d)

After the Participant’s death, any Beneficiary (other than the Participant’s
estate) who is to receive installment payments may designate a secondary
beneficiary to receive amounts due under this Plan to the Beneficiary in the
event of the Beneficiary’s death prior to receiving full payment from the Plan.
 If no secondary beneficiary is designated, it shall be the Beneficiary’s
estate.

9.5

Insurance.

(a)

As a condition of participation in this Plan, each Participant shall, if
requested by the Administrator, the Committee or the Company, undergo such
examination and provide such information as may be required by the Company with
respect to any insurance contracts on the Participant’s life and shall authorize
the Company to purchase life insurance on his life, payable to the Company

(b)

If the Company maintains an insurance policy on a Participant’s life to fund
benefits under the Plan and such insurance policy is invalidated because (i) the
Participant commits suicide during the two-year period beginning on the first
day of the first Plan Year of such Participant’s participation in the Plan or
because (ii) the Participant makes any material misstatement of information or
nondisclosure of medical history, then, to the extent determined by the
Administrator in its sole discretion, the only benefits that shall be payable
hereunder to such Participant, his Beneficiary or his surviving spouse, are the
payment of the amount of deferrals of Compensation then credited to the
Participant’s Accounts but without any interest including interest theretofore
credited under this Plan.   

9.6

Governing Law.

Subject to ERISA, this Plan shall be construed, governed and administered in
accordance with the laws of the State of California.

9.7

Receipt of Release.

Any payment to a Participant or the Participant’s Beneficiary in accordance with
the provisions of the Plan shall, to the extent thereof, be in full satisfaction
of all claims against the Administrator, the Committee and the Company.  The
Administrator may require such Participant or Beneficiary, as a condition
precedent to such payment, to execute a receipt and release to such effect prior
to the payment date specified under the Plan.

9.8

Payments Subject to Section 162(m) of the Code

To the extent Sempra Energy reasonably anticipates that, if a distribution under
the Plan were made as scheduled, Sempra Energy’s deduction with respect to such
payment would not be permitted due to the application of Section 162(m) of the
Code, Sempra Energy, in the discretion of the Committee, may delay the
distribution; provided, however, that any such delayed distribution shall be
made either (a) during the Participant’s first taxable year in which Sempra
Energy reasonably anticipates, or should reasonably anticipate, that, if the
payment is made during such year, the deduction of such payment will not be
barred by application of Section 162(m) of the Code or (b) during the period
beginning with the date of the Participant’s Separation from Service  and ending
on the later of (i) the last day of the year in which the Participant’s
Separation from Service occurs or (ii) within 2-1/2 months following the
Participant’s Separation from Service; and provided further that, where any
scheduled payment to a specific Participant is delayed in Sempra Energy’s
taxable year accordance with this Section 9.9, the delay in payment will be
treated as a subsequent deferral election under Section 409A of the Code unless
all scheduled payments to that Participant that could be delayed in accordance
with this Section 9.9 are also delayed.  Any amounts deferred pursuant to this
limitation shall continue to be credited/debited with additional amounts in
accordance with Article IV, even if such amount is being paid out in
installments.  Notwithstanding anything to the contrary in this Plan, this
Section 9.9 shall not apply to any distributions made after a Change in Control.

9.9

Payments on Behalf of Persons Under Incapacity.

In the event that any amount becomes payable under the Plan to a person who, in
the sole judgment of the Administrator, is considered by reason of physical or
mental condition to be unable to give a valid receipt therefore, the
Administrator may direct that such payment be made to any person found by the
Administrator, in its sole judgment, to have assumed the care of such person.
 Any payment made pursuant to such termination shall constitute a full release
and discharge of the Administrator, the Committee and the Company.

9.10

Limitation of Rights

Neither the establishment of the Plan nor any modification thereof, nor the
creating of any fund or account, nor the payment of any benefits shall be
construed as giving to any Participant or other person any legal or equitable
right against the Company except as provided in the Plan.  In no event shall the
terms of employment of, or membership on the Board by, any Participant be
modified or in any be effected by the provisions of the Plan.

9.11

Exempt ERISA Plan

The Plan is intended to be an unfunded plan maintained primarily to provide
deferred compensation benefits for directors and a select group of management or
highly compensated employees within the meaning of Sections 201, 301 and 401 of
ERISA and therefore to be exempt from Parts 2, 3 and 4 of Title I of ERISA.

9.12

Notice

Any notice or filing required or permitted to be given to the Administrator or
the Committee under the Plan shall be sufficient if in writing and hand
delivered, or sent by registered or certified mail, to the principal office of
Sempra Energy, directed, in the case of the Committee, to the attention of the
General Counsel and Secretary of Sempra Energy and in the case of the
Administrator, to the Administrator.  Such notice shall be deemed given as of
the date of delivery or, if delivery is made by mail, as of the date shown on
the postmark on the receipt for registration or certification.

9.13

Errors and Misstatements

In the event of any misstatement or omission of fact by a Participant to the
Committee or the Administrator or any clerical error resulting in payment of
benefits in an incorrect amount, the Committee or the Administrator, as
applicable, shall promptly cause the amount of future payments to be corrected
upon discovery of the facts and shall pay or, if applicable, cause the Plan to
pay, the Participant or any other person entitled to payment under the Plan any
underpayment in a lump sum or to recoup any overpayment from future payments to
the Participant or any other person entitled to payment under the Plan in such
amounts as the Committee or the Administrator shall direct or to proceed against
the Participant or any other person entitled to payment under the Plan for
recovery of any such overpayment.

9.14

Pronouns and Plurality

The masculine pronoun shall include the feminine pronoun, and the singular the
plural where the context so indicates.

9.15

Severability

In the event that any provision of the Plan shall be declared unenforceable or
invalid for any reason, such unenforceability or invalidity shall not affect the
remaining provisions of the Plan but shall be fully severable, and the Plan
shall be construed and enforced as if such unenforceable or invalid provision
had never been included herein.

9.16

Status

The establishment and maintenance of, or allocations and credits to, the
Accounts of any Participant shall not vest in any Participant any right, title
or interest in and to any Plan assets or benefits except at the time or times
and upon the terms and conditions and to the extent expressly set forth in the
Plan.

9.17

Headings.

Headings and subheadings in this Plan are inserted for convenience of reference
only and are not to be considered in the construction of the provisions hereof.

ARTICLE X.

EMPLOYEES OF SEMPRA ENERGY TRADING CORPORATION
AND SEMPRA ENERGY SOLUTIONS LLC

This Article X includes special provisions relating to the benefits of the
Participants in the Plan who are employed by Sempra Energy Trading Corporation
(“SET”) and Sempra Energy Solutions LLC (“SES”).

(a)

Background.  Certain SET and SES employees are Participants in this Plan.  

On July 9, 2007, Sempra Energy, Sempra Global, Sempra Energy Trading
International, B.V. (“SETI”) and The Royal Bank of Scotland plc (“RBS”) entered
into the Master Formation and Equity Interest Purchase Agreement, dated as of
July 9, 2007 (the “Master Formation Agreement”), which provides for the
formation of a partnership, RBS Sempra Commodities LLP (“RBS Sempra
Commodities”), to purchase and operate Sempra Energy’s commodity-marketing
businesses.  Pursuant to a Master Formation Agreement, RBS Sempra Commodities
will be formed as a United Kingdom limited liability partnership and RBS Sempra
Commodities will purchase Sempra Energy’s commodity-marketing subsidiaries.  

Prior to the Closing, SET will be converted into a limited liability company
(“SET LLC”).  Following such conversion, SET employees will be employed by SET
LLC.  Prior to the Closing, SES will become a wholly-owned subsidiary of SET
LLC.

Also, prior to the Closing, Sempra Energy will own, directly or indirectly
through wholly-owned subsidiaries, 100% of the membership interests in SET LLC
and SES.  Prior to the Closing, SET LLC and SES will be disregarded entities for
federal income tax purposes.

Effective as of the Closing, RBS Sempra Commodities will purchase 100% of the
membership interests in SET LLC.  

As provided in the Master Formation Agreement, an employee of SET LLC who is
actively at work on the Closing Date will continue to be employed by SET LLC
immediately after the Closing Date, and an employee of SES who is actively at
work on the Closing Date will continue to be employed by SES (each such employee
is referred to as a Transferred Employee).  

Also, as provided in the Master Formation Agreement, with respect to an employee
of SET LLC or SES who is not actively at work on the Closing Date because such
employee is on approved short-term disability or long-term disability leave in
accordance with the Sempra Plans (such employee is referred to as an Inactive
Employee), if such Inactive Employee returns to active work at the conclusion of
such leave, and in any case within six (6) months following the Closing Date (or
such longer period as is required by applicable law), such Inactive Employee
shall become a Transferred Employee as of the date of such person’s return to
active employment with the SET LLC or SES (such date is referred to as the
Transfer Date).

Effective as of the Closing, SET LLC will be a wholly-owned subsidiary of RBS
Sempra Commodities, SES will be an indirect, wholly-owned subsidiary of RBS
Commodities, Sempra Global and SETI will be partners in RBS Sempra Commodities,
and Sempra Energy will own, indirectly through wholly-owned subsidiaries, at
least a 50% profits interest in RBS Sempra Commodities.

(b)

Separation from Service

(1)

Effective as of the Closing, RBS Sempra Commodities will be a member of a group
of trades or businesses (whether or not incorporated) under common control for
purposes of Section 414(c) of the Code and Treasury Regulation Section
1.414(c)-2, as determined under Section 409A of the Code,  that includes Sempra
Energy and its wholly-owned subsidiaries.  Consequently, effective as of the
Closing, RBS Sempra Commodities will be included in the “service recipient” that
includes Sempra Energy and its wholly-owned subsidiaries, as defined under
Section  409A of the Code.  

(2)

A Participant who is an employee of SET LLC or SES, and who is a Transferred
Employee effective as of the Closing Date, will not have a Separation from
Service solely as a result of the purchase of the membership interests of SET
LLC by RBS Sempra Commodities effective as of the Closing.

(3)

A Participant who is an employee of SET LLC or SES, who is an Inactive Employee,
and who becomes a Transferred Employee effective on a Transfer Date after the
Closing Date, will not have a Separation from Service solely as a result of the
purchase of the membership interests of SET LLC by RBS Sempra Commodities or
becoming a Transferred Employee on a Transfer Date after the Closing Date.

(4)

For purposes of the Plan, a participant in the Plan who is an employee of SET
LLC or SES, and who is or becomes a Transferred Employee, will have a Separation
from Service on or after the Closing Date (or the Transfer Date, if applicable),
as determined under Section 1.2(pp) and Section 409A of the Code.

(c)

Certain Defined Terms.

For purposes of this Article X, the terms “Closing,” “Closing Date,” “Inactive
Employee,” “Sempra Plans,” “Transferred Employees” and “Transfer Date” shall
have the meanings ascribed to such terms under the Master Formation Agreement.

ARTICLE XI.

SECTION 409A OF THE CODE

Anything in this Plan to the contrary notwithstanding, it is intended that any
amounts payable under this Agreement shall either be exempt from or comply with
Section 409A of the Code so as not to subject any Participant to payment of any
additional tax, penalty or interest imposed under Section 409A of the Code. The
provisions of this Agreement shall be construed and interpreted to avoid the
imputation of any such additional tax, penalty or interest under Section 409A of
the Code yet preserve (to the nearest extent reasonably possible) the intended
benefit payable to Participant.  In no event shall the Company guarantee the tax
treatment of participation in the Plan or any benefit provided hereunder.
 Notwithstanding any other provision of the Plan, in the event any of the
amounts deferred or payable under the Plan are grandfathered for purposes of
Section 409A of the Code, such amounts shall be subject to the terms and
conditions “that applied to such amounts prior to the effective date of Section
409A of the Code.

  

Executed at San Diego, California this ___ day of __________, 2015.

SEMPRA ENERGY




By:

______________________________

Title:

Sr. Vice President, Human Resources

Date:

______________________, 2015











 


